WR-63,871-03
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 8/28/2015 1:27:53 PM
                                                                    Accepted 8/28/2015 3:52:31 PM
                                                                                    ABEL ACOSTA
                       IN THE COURT OF CRIMINAL           APPEALS                           CLERK
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS                          RECEIVED
                                                                 COURT OF CRIMINAL APPEALS
                                                                        8/28/2015
                                                                   ABEL ACOSTA, CLERK

EX PARTE                                         §
                                                 §
                                                 §   NO. WR-63,871-03
                                                 §
TIMOTHY RANDAL THOMPSON                          §


                      MOTION TO REMAND TO TRIAL COURT

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       NOW COMES TIMOTHY RANDAL THOMPSON, Applicant, and files this

Motion to Remand to Trial Court and would show this Court the following:

                                            I.

       This application for a writ of habeas corpus was recently forwarded to this Court.

The claims raised in the application concern the ineffective assistance of Applicant’s

trial and appellate attorneys. One of the claims concerns the failure of Applicant’s trial

attorneys to adequately investigate the alleged crime and develop evidence that

Thompson fired a number of warning shots, which would have corroborated

Thompson’s testimony and contradicted the testimony of the state’s crime scene

investigator.




Motion to Remand to Trial Court - Page 1
                                                 II.

       The claim concerning the failure to adequately investigate the crime scene and

develop evidence that Thompson fired a number of warning shots inferentially contains

a claim that the state’s crime scene investigator committed perjury at Applicant’s trial.

The perjury of the crime scene investigator amounts to a violation of Applicant’s due

process rights as explained in Ex parte Chabot, 300 S.W.3d 768 (Tex. Crim. App.

2009).

                                                 III.

       Applicant did not raise a separate Chabot claim in his application for a writ of

habeas corpus. The trial court’s findings do not address the inferential Chabot claim

contained within the ineffective assistance claim concerning the failure to investigate

and develop evidence that Applicant fired warning shots. Applicant therefore requests

that this writ application be remanded to the trial court so that Applicant can file a

supplemental writ application explicitly raising a claim under Ex parte Chabot, 300
S.W.3d 768 (Tex. Crim. App. 2009).

       FOR THE ABOVE REASONS, Applicant respectfully asks that this case be

remanded to the trial court.




Applicant’s Objections to Trial Court’s Order Adopting State’s Amended Proposed Memorandum, Findings
of Fact and Conclusions of Law - Page 2
                                             Respectfully submitted,

                                                 /s/ Robert N Udashen
                                             ROBERT N. UDASHEN, P.C.

                                             Bar Card Number 20369600

                                             BRUCE ANTON
                                             Bar Card Number 01274700

                                             SORRELS, UDASHEN & ANTON
                                             2311 Cedar Springs Road, Suite 250
                                             Dallas, Texas 75201
                                             (214) 468-8100
                                             (214) 468-8104 fax

                                             Attorneys for Applicant



                                CERTIFICATE OF SERVICE

      A copy of the attached Motion to Remand to Trial Court was electronically
delivered to the Tarrant County Criminal District Attorney’s Office, Appellate Division,
401 West Belknap, Fort Worth, Texas 76196, on August 27, 2015.

                                                 /s/ Robert N Udashen
                                             ROBERT N. UDASHEN, P.C.




Motion to Remand to Trial Court - Page 3